              Case 1:21-cv-03718-VSB Document 9 Filed 08/10/21 Page 1 of 1




     August 10, 2021

     Hon. Judge Vernon S. Broderick,
     Southern District of New York


            RE:      CAMILLE WILLIE MAE WISE v. JP MORGAN CHASE, (et al.,)
            [21-cv-3718]

                   Letter re:

     Dear Judge Vernon S. Broderick,

     Please take notice that plainti             CAMILLE WILLIE MAE WISE request that the
     court:

     Grant my request to seal my original complaint pursuant to Rule 5.2 of the
     Federal Rules of Civil Procedures and Rule 49.1 of the Federal Rules of
     Criminal Procedures as plainti was not aware that she would “waive” her
     protection of the rules with the ling of her original complaint without her
     personal information being redacted until the information package arrived on
     July 22, 2021 via United States Postal Service. Rule 5.2(a) and 49.1 protect my
     Social security number, date of birth, and nancial account Numbers which are
     all listed in the exhibits and complaint led with the courts without redaction as
     Plainti was unaware of her rights. Rule 49.1(a)(5) protects my home address
     which is also listed in the exhibit and/or original complaint without redaction.
     And 5.2(d) which protects Plainti driver’s license from being listed. I am
     requesting the seal of my original complaint along with all the exhibits attached
     under 49.1(d) as it hold personal information concerning the plainti ’s Social
     security number, date of birth, Financial accounts numbers, and home address.
     This is a privacy concern.



                                                                Respectfully,


                                                                CAMILLE WILLIE MAE WISE
                                                                BRONX, NY
                                                                (917) 603- 3322
                                                                PRO SE
ff
                        ff
                             ff
                                  fi
                                  ff
                                       fi
                                            fi
                                                                     ff
